In an action in which *734a judgment of the Supreme Court, Kings County, was entered on December 15, 1972, granting plaintiff foreclosure of a mortgage on real property and dismissing the counterclaim of defendants against plaintiff and an additional party as a defendant on the counterclaim, (1) defendants Kaufman appeal from the judgment and (2) plaintiff and said additional party have made a motion in this court to dismiss the appeal as moot in that plaintiff and defendants Kaufman had entered into a written stipulation discontinuing the action and in that the judgment had been satisfied, upon payment of the amount awarded to plaintiff therein on the basis of the mortgage debt. Judgment affirmed insofar as it dismissed the counterclaim. No opinion. Appeal dismissed insofar as it is from the remainder of the judgment, in view of the matter set forth in the papers on the motion to dismiss the appeal. Respondents are jointly granted a single bill of costs against appellants. Martuscello, Acting P. J., Latham, Gulotta, Brennan and Benjamin, JJ., concur.